Citation Nr: 0500035	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-11 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from February 1979 to April 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran was assessed with anxiety, hysteria, depression, 
a situational adjustment reaction, and an immature/passive-
aggressive personality in service and has been diagnosed with 
bipolar disorder, adjustment disorder, and post-traumatic 
stress disorder after service.  An examination with 
psychological testing to determine which diagnosis(es) is 
present and when it had its onset is necessary under VA's 
duty to assist.

The veteran indicated during private treatment in December 
2000 and VA treatment in January and April 2001 that she had 
first been diagnosed with bipolar disorder in 1988, and was 
treated for it then and again in 1998.  In April 2001, she 
indicated that the treatment in 1988 was in Virginia Beach, 
Virginia.  Additionally, she indicated during her hearing 
before the undersigned in March 2004 that she received 
counseling in service at Fort Benjamin Harrison, Indiana, in 
1979, and that she wants a copy of an Inspector General 
report and a diary which she had kept in service.

Additionally, the veteran testified during her hearing that 
she has been seeing a VA psychologist for the past 3 years, 
and that she had been seen by Nevada Mental Health, and that 
her new VA doctor thinks that she has post-traumatic stress 
disorder.  The most recent medical records contained in the 
claims file are from VA in July 2001, and no Nevada Mental 
Health records are contained in the claims folder.  
Therefore, additional records should be obtained.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  VA mental health care records dating 
from 2001 to present and all Nevada 
Mental Health records should be obtained 
and incorporated into the claims folder.  

2.  Attempts should be made to obtain 
the veteran's diary and any Inspector 
General report which may have been 
compiled pursuant to the accusations 
which the veteran had made which were 
referenced in service in the March 31, 
1980 letter from the veteran's 
commanding officer.  Copies of any of 
these records which are obtained should 
be furnished to the veteran.  (If the 
veteran has provided inadequate 
information so as to conduct a 
meaningful search, she should be 
informed and provided an opportunity to 
cure the defect.)

3.  Attempts should be made to obtain 
service counseling records from the Fort 
Benjamin Harrison, Indiana service 
treatment facility between June and July 
1979.

4.  The veteran should be scheduled for 
a VA psychiatric examination.  
Psychological testing should be 
conducted.  The examiner should indicate 
what the most accurate diagnosis or 
diagnoses are, what the most accurate 
in-service diagnosis is, and whether 
there is a relationship between the 
current mental disease and in-service 
manifestations.  The claims folder 
should be made available to the 
examiner.  

5.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by her.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


